Exhibit 10.4

 

ADVANCEPIERRE FOODS HOLDINGS, INC.
2009 OMNIBUS EQUITY INCENTIVE PLAN

 

OPTION AWARD AGREEMENT

 

THIS OPTION AGREEMENT (this “Award Agreement”) is made and entered into as of
the “Grant Date” by and between AdvancePierre Foods Holdings, Inc., a Delaware
corporation (the “Company”), and the “Holder”.  Where the context permits,
references to the Company or any of its Subsidiaries or Affiliates shall include
the successors to the foregoing.

 

Holder:

 

 

 

Grant Date:

 

 

 

Vesting Commencement Date:

 

 

 

Grant Number:

 

 

 

Total Option Shares:

 

 

 

Exercise Price per Share:

$

 

 

 

Vesting:

One-third (1/3) of the Option shall become vested on each of the first three
(3) anniversaries of the Vesting Commencement Date, subject to the terms and
conditions of this Award Agreement.

 

 

Expiration Date:

The [tenth (10th)] anniversary of the Grant Date.

 

 

Type of Stock Option:

[Incentive Stock Option]

 

[Nonqualified Stock Option]

 

1.                                      Defined Terms.  Capitalized terms used
herein and not otherwise defined herein shall have the meaning assigned to such
terms in the Plan.  The term “Section” generally refers to provisions within the
Plan; provided, however, the term “Paragraph” shall refer to a provision of this
Award Agreement.

 

2.                                      Grant.  Subject to the terms of this
Award Agreement and pursuant to the AdvancePierre Foods Holdings, Inc. 2009
Omnibus Equity Incentive Plan, as attached hereto as Exhibit A (the “Plan”), the
Company hereby grants to the Holder, effective as of the date hereof, an option
to acquire the above listed number of Shares (the “Option”), subject to the
terms and conditions set forth herein and in the Plan.

 

--------------------------------------------------------------------------------


 

3.                                      Vesting.

 

(a).                              The Option shall vest in accordance with the
vesting schedule listed above.  Shares shall be delivered (provided that such
delivery is otherwise in accordance with federal and state securities laws) with
respect to the Option as soon as practicable following exercise, which shall
generally mean within thirty (30) days following exercise, but which in no event
shall be later than March 15 of the calendar year following the calendar year in
which exercise occurs.

 

(b).                              Notwithstanding anything to the contrary, upon
the first to occur of the death of the Holder or the consummation of a Change in
Control (as defined below), any then unvested portion of the Option shall become
immediately vested.  For purposes of this Award Agreement, “Change in Control”
shall mean: (A) the sale or other transfer of the Company to an Independent
Third Party (as defined below) or “group” (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended) of Independent Third Parties
pursuant to which such party or parties acquire (i) capital stock of the Company
possessing the voting power under normal circumstances (without regard to the
occurrence of any contingency) to elect a majority of the Company’s board of
directors (whether by merger, consolidation or sale or transfer of the Company’s
capital stock) or (ii) all or substantially all of the Company’s assets
determined on a consolidated basis; provided, however, that such Change in
Control constitutes a “change in control event” within the meaning of
Section 409A(a)(2)(A)(v) of the Internal Revenue Code (the “Code”). 
“Independent Third Party” means any person or entity who, immediately prior to
the contemplated transaction, does not own in excess of 5% of the common stock
on a fully-diluted basis (a “5% Owner”), who is not controlling, controlled by
or under common control with any such 5% Owner and who is not the spouse or
descendant (by birth or adoption) of any such 5% Owner or a trust for the
benefit of such 5% Owner and/or such other persons.

 

(c).                               Continuance of Employment.  The vesting
schedule requires continued employment or service through each applicable
vesting date as a condition to the vesting of the applicable installment of the
Option and the rights and benefits under this Award Agreement.  Nothing
contained in this Award Agreement or the Plan constitutes an employment or
service commitment by the Company, affects the Holder’s status as an employee at
will who is subject to termination without Cause (as defined in Section 2(f) of
the Plan), confers upon the Holder any right to remain employed by or in service
to the Company or any of its Subsidiaries, interferes in any way with the right
of the Company or any of its Subsidiaries at any time to terminate such
employment or services, or affects the right of the Company or any of its
Subsidiaries to increase or decrease the Holder’s other compensation or
benefits.  Nothing in this paragraph, however, is intended to adversely affect
any independent contractual right of the Holder without his or her consent
thereto.

 

(d).                              Method of Exercise.  The Option may be
exercised in whole or in part by giving written notice of exercise to the
Company substantially in the form attached as Exhibit B (the “Notice of
Exercise”) specifying the number of Shares to be purchased, accompanied by
payment in full of the aggregate Exercise Price of the Shares so purchased in
cash or its equivalent, as determined by the Administrator.  As determined by
the Administrator, in its sole discretion, payment in whole or in part may also
be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding

 

2

--------------------------------------------------------------------------------


 

of Shares otherwise issuable upon exercise), (ii) in the form of unrestricted
Shares already owned by the Participant which, (x) in the case of unrestricted
Shares acquired upon exercise of an Option, have been owned by the Participant
for more than six (6) months on the date of surrender, and (y) have a Fair
Market Value on the date of surrender equal to the aggregate option price of the
Shares as to which the Option shall be exercised, (iii) any other form of
consideration approved by the Administrator and permitted by applicable law or
(iv) any combination of the foregoing.

 

4.                                      Restrictions on Transfer.  The Holder
explicitly agrees to abide by the restrictions on transfer contained in
Section 7(g) of the Plan.

 

5.                                      Effect of Termination of Employment or
Services.

 

(a).                              In the event that the employment or service of
the Holder with the Company or any Subsidiary or Affiliate shall terminate for
any reason other than Cause, Retirement, Disability, or death, the Option shall,
(i) to the extent exercisable at the time of such termination, remain
exercisable until the date that is ninety (90) days after such termination, on
which date it shall expire, and (ii) to the extent not exercisable at the time
of such termination, expire at the close of business on the date of such
termination.  The ninety (90)-day period described in this Paragraph 5(a) shall
be extended to one (1) year after the date of such termination in the event of
the Holder’s death during such ninety (90)-day period.

 

(b).                              In the event that the employment or service of
the Holder with the Company or any Subsidiary shall terminate on account of the
Disability, or death of the Holder, the Option shall, (i) to the extent
exercisable at the time of such termination, remain exercisable until the date
that is one (1) year after such termination, on which date it shall expire, and
(ii) to the extent not exercisable at the time of such termination (subject to
Paragraph 3(b)), expire at the close of business on the date of such
termination.

 

(c).                               In the event that the employment or service
of the Holder with the Company or any Subsidiary shall terminate on account of
the Retirement of the Holder, the Option shall, (i) to the extent exercisable at
the time of such termination, remain exercisable until the date that is one
(1) year after such termination, on which date it shall expire, and (ii) to the
extent not exercisable at the time of such termination (subject to Paragraph
3(b)), continue to vest pursuant to the vesting schedule applicable thereto and
remain exercisable, as to each portion that so vests, until the date that is one
(1) year after each such vesting event.

 

(d).                              In the event of the termination of the
Holder’s employment or service for Cause, the Option shall expire at the
commencement of business on the date of such termination.

 

(e).                               Notwithstanding the foregoing, the Option
shall not be exercisable after the expiration of the Expiration Date.

 

6.                                      Adjustments.  Upon the occurrence of a
Change in Capitalization as contemplated by Section 5 of the Plan, the
Administrator shall make adjustments in accordance with such section in the
number and kind of securities that may become vested under the Award or in the
terms of any Award.  Any such adjustments will be made by the Administrator,
whose determination will be final, binding and conclusive.

 

3

--------------------------------------------------------------------------------


 

7.                                      Tax Withholding.  If the Option is a
Nonqualified Stock Option, then subject to Section 13 of the Plan, upon any
exercise of the Option the Holder shall, no later than the date as of which the
value of the Option first becomes includible in the gross income of the Holder
for federal and/or state income tax purposes, pay to the Company, or make
arrangements satisfactory to the Administrator regarding payment of, any
federal, state, or local taxes of any kind required by law to be withheld with
respect to the Award.  With the approval of the Administrator, a Holder may
satisfy the foregoing requirement by electing to have the Company withhold from
delivery of Shares or by delivering already owned unrestricted Shares, in each
case, having a value equal to the minimum amount of tax required to be
withheld.  Such Shares shall be valued at their Fair Market Value on the date of
which the amount of tax to be withheld is determined.  Fractional share amounts
shall be settled in cash.  Such an election may be made with respect to all or
any portion of the Shares to be delivered pursuant to the Option.  The Company
may also use any other method of obtaining the necessary payment or proceeds, as
permitted by law, to satisfy its withholding obligation with respect to the
Option.

 

8.                                      Notice.  Any notice to be given under
the terms of this Award Agreement shall be in writing and addressed to the
Company at its principal office to the attention of the Secretary, and to the
Holder at the Holder’s last address reflected on the Company’s payroll records. 
Any notice shall be delivered in person or shall be enclosed in a properly
sealed envelope, addressed as aforesaid, registered or certified, and deposited
(postage and registry or certification fee prepaid) in a post office or branch
post office regularly maintained by the United States Government.  Any such
notice shall be deemed to have been duly given on the date which it is
personally delivered or, whether actually received or not, on the third business
day after mailing in accordance with the foregoing provisions of this Paragraph
8.

 

9.                                      Incorporation of the Plan.  The Plan, as
it exists on the date of this Award Agreement and as amended from time to time,
is hereby incorporated by reference and made a part hereof, and the Option and
this Award Agreement shall be subject to all terms and conditions of the Plan. 
In the event of any conflict between the provisions of this Award Agreement and
the provisions of the Plan, the terms of the Plan shall control, except as
expressly stated otherwise.

 

10.                               Entire Agreement.  This Award Agreement and
the Plan together constitute the entire agreement and supersede all prior
understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof.  The Plan may be amended pursuant to
Section 11 thereof.  This Award Agreement may be amended by the Board from time
to time.  Any such amendment must be in writing and signed by the Company.  Any
such amendment that materially and adversely affects the Holder’s rights under
this Award Agreement shall require the consent of the Holder in order to be
effective with respect to the Award.  The Company may, however, unilaterally
waive any provision hereof in writing to the extent such waiver does not
adversely affect the interests of the Holder hereunder, but no such waiver shall
operate as or be construed to be a subsequent waiver of the same provision or a
waiver of any other provision hereof.

 

11.                               Counterparts.  This Award Agreement may be
executed simultaneously in any number of counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

 

4

--------------------------------------------------------------------------------


 

12.                               Section Headings.  The section headings of
this Award Agreement are for convenience of reference only and shall not be
deemed to alter or affect any provision hereof.

 

13.                               Failure to Enforce Not a Waiver.  The failure
of the Company to enforce at any time any provision of the Award Agreement shall
in no way be construed to be a waiver of such provision or of any other
provision hereof.

 

14.                               Governing Law.  This Award Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware without regard to conflict of law principles thereunder.

 

15.                               Authority of the Administrator.  The
Administrator shall have full authority to interpret and construe the terms of
the Plan and this Award Agreement.  The determination of the Administrator as to
any such matter of interpretation or construction shall be final, binding and
conclusive.  The Holder acknowledges having read and understood the Plan and
this Award Agreement.  Unless otherwise expressly provided in other paragraphs
of this Award Agreement, provisions of the Plan that confer discretionary
authority on the Board or the Administrator do not (and shall not be deemed to)
create any rights in the Holder unless such rights are expressly set forth
herein or are otherwise in the sole discretion of the Board or the Administrator
so conferred by appropriate action of the Board or the Administrator under the
Plan after the date hereof.

 

16.                               Binding Effect.  The Award Agreement shall
apply to and bind the Holder and the Company and their respective permitted
assignees or transferees, heirs, legatees, executors, administrators and legal
successors.

 

17.                               Tax Representation.  The Holder is advised to
review with his or her own tax advisors the Federal, state, local and foreign
tax consequences of the transactions contemplated by this Award Agreement.  The
Holder is relying solely on such advisors and is not relying in any part on any
statement or representation of the Company or any of its agents.  The Holder
understands that he or she (and not the Company) shall be responsible for any
tax liability that may arise as a result of the transactions contemplated by
this Award Agreement.

 

18.                               Acceptance.  The Holder hereby acknowledges
receipt of a copy of the Plan and this Award Agreement.  The Holder has read and
understands the terms and provisions thereof, and accepts the Option subject to
all the terms and conditions of the Plan and the Award Agreement.

 

19.                               Code Section 409A.  The intent of the Holder
and the Company is that payments and benefits under this Award Agreement and the
Option be exempt from, or comply with, Section 409A of the Code, and
accordingly, to the maximum extent permitted, this Award Agreement and the Award
shall be interpreted and administered to be in accordance therewith.  Each
payment under this Award Agreement and the Option shall be construed as a
separate identified payment for purposes of Section 409A of the Code, and any
payments described in this Award Agreement and the Option that are due within
the “short term deferral period” as defined in Section 409A of the Code shall
not be treated as deferred compensation unless applicable law requires
otherwise.  Notwithstanding anything contained herein to the contrary, to the
extent

 

5

--------------------------------------------------------------------------------


 

required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, (a) the Holder shall not be considered to have
terminated employment for purposes of this Award Agreement and no payments shall
be due to the Holder under this Award Agreement that are payable upon the
Holder’s termination of employment until the Holder would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code and (b) amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Award Agreement and
the Option during the six-month period immediately following the Holder’s
separation from service shall instead be paid on the first business day after
the date that is six months following the Holder’s separation from service (or,
if earlier, the Holder’s death).

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered the Award
Agreement on the day and year first above written.

 

 

ADVANCEPIERRE FOODS HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

HOLDER

 

 

 

 

 

Signature:

 

 

 

 

Print Name:

 

 

 

 

Address:

 

 

 

 

Telephone No.:

 

 

CONSENT OF SPOUSE

 

In consideration of the execution of the foregoing Option Award Agreement of
AdvancePierre Foods Holdings, Inc., I, the spouse of the Holder therein named,
do hereby join with my spouse in executing the foregoing Option Award Agreement
and do hereby agree to be bound by all of the terms and provisions thereof and
of the Plan.

 

Date:

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

Print Name:

 

 

Signature Page to

AdvancePierre Foods Holdings, Inc. 2009 Omnibus Equity Incentive Plan

Option Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

2009 Omnibus Equity Incentive Plan, As Amended (1)

 

 

--------------------------------------------------------------------------------

(1) A copy of the 2009 Omnibus Equity Incentive Plan is omitted from this
filing, but is filed as Exhibit 10.16 to Amendment No. 2 to the Company’s
Registration Statement on Form S-1 (Reg. No. 210674), Amendment No. 1 to the
Pierre Foods Holding Corporation 2009 Omnibus Equity Incentive Plan, effective
as of January 23, 2014, is filed as Exhibit 10.17 to Amendment No. 2 to the
Company’s Registration Statement on Form S-1 (Reg. No. 210674), and Amendment
No. 2 to the 2009 Omnibus Equity Incentive Plan is filed as Exhibit 10.18 to
Amendment No. 3 to the Company’s Registration Statement on Form S-1 (Reg.
No. 210674), and Amendment No. 3 filed as Amendment 10.1 to the Current Report
on Form 8-K filed on August 19, 2016.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Notice of Exercise

 

Date:

 

Holder Name:

Address:

Social Sec No.:

 

AdvancePierre Foods Holdings, Inc. (the “Company”)

Attention:

Address:

 

Ladies and Gentlemen:

 

1.                                      I was granted an option (the “Option”)
to purchase shares of Common Stock (“Shares”) of the Company, pursuant to the
Company’s 2009 Omnibus Equity Incentive Plan, as amended and restated (the
“Plan”) and my Option Award Agreement (the “Award Agreement”) as follows:

(a)                                 Grant Number:

(b)                                 Date of Grant:

(c)                                  Total Option Shares:

(d)                                 Exercise Price per
Share:                                                            $

(e)                                  Type of Option (ISO/NSO):

 

2.                                      I hereby elect to exercise the Option to
purchase the following number of Shares, all of which are vested in accordance
with the Award Agreement:

(a)                                 Total Shares Purchased herby:

(b)                                 Total Exercise Price

(Total Shares  X  Price per Share):           $

 

3.                                      Payment.  Method of payment [check all
that apply]:

o by check in the amount of $            .

o by surrender of              Shares totaling the amount of $           .

o in connection with a cashless exercise.

 

4.                                      Nonqualified Stock Option Tax
Withholding.  I authorize payroll withholding and otherwise will make adequate
provision for the federal, state, local and foreign tax withholding obligations
of the Company, if any, in connection with the Option.

 

5.                                      Binding Effect.  I agree that the Shares
are being acquired in accordance with and subject to the terms, provisions and
conditions of the Award Agreement and the Plan, to which I hereby expressly
assent.  This agreement shall inure to the benefit of and be binding upon my
heirs, executors, administrators, successors and assigns.

 

 

 

Very truly yours,

 

 

 

 

 

 

Receipt of the above is hereby acknowledged.

 

 

 

 

 

AdvancePierre Foods Holdings, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Notice of Exercise to

AdvancePierre Foods Holdings, Inc. 2009 Omnibus Equity Incentive Plan

Option Agreement

 

--------------------------------------------------------------------------------